 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    WESLEY PANIGHETTI,                                No. 2:19-cv-0015 MCE GGH P
12                       Petitioner,
13           v.                                         ORDER
14    J. GASTELLO,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed this application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On July 23, 2019, the magistrate judge filed Findings and Recommendations herein which

21   were served on all parties and which contained notice to all parties that any objections to the

22   Findings and Recommendations were to be filed within twenty-one days. ECF No. 33. Petitioner

23   has filed objections to the Findings and Recommendations. ECF No. 37.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   Court finds the Findings and Recommendations to be supported by the record and by proper

27   analysis.

28   ///
                                                        1
 1              Accordingly, IT IS HEREBY ORDERED that:
 2              1. The Findings and Recommendations filed July 23, 2019 (ECF No. 33), are ADOPTED
 3   in full;
 4              2. Respondent’s motion to dismiss (ECF No. 15) is GRANTED;
 5              3. The petition for writ of habeas corpus is DISMISSED for lack of jurisdiction;
 6              4. The court declines to issue the certificate of appealability referenced in 28 U.S.C. §
 7   2253; and
 8              5. The Clerk of the Court is directed to close the case.
 9              IT IS SO ORDERED.
10
11   Dated: October 11, 2019
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                           2
